Case 21-01214-SLM           Doc 21      Filed 09/16/21 Entered 09/16/21 13:18:05        Desc Main
                                       Document      Page 1 of 5



Caption in Compliance with D.N.J. LBR 9004-1

 HERRICK, FEINSTEIN LLP
 Steven B. Smith
 Zachary Denver (pro hac vice pending)
 Rachel H. Ginzburg
 2 Park Avenue
 New York, NY 10016
 (212) 592-1400
 ssmith@herrick.com
 zdenver@herrick.com
 rginzburg@herrick.com

 Attorneys for Plaintiff Cosmopolitan Food Group, Inc.

 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF JERSEY


   In re                                                       Case No. 20-23720-SLM

   BARIS A. KANTARCI,                                          Chapter 7

                      Debtor.                                  Honorable Stacey L. Meisel


   COSMOPOLITAN FOOD GROUP, INC.

                                 Plaintiff,                    Adv. No. 21-01214

                            v.

   BARIS A. KANTARCI

                                 Defendant.


         PLAINTIFF’S MOTION TO FILE DOCUMENTS UNDER SEAL FOR PROOF
                                   HEARING

            Cosmopolitan Food Group, Inc. (“CFG”), by and through its undersigned counsel, Herrick,

Feinstein LLP, respectfully submits this motion (the “Motion to Seal”) to file certain documents

under seal to be used as exhibits in connection with the proof hearing set for September 30, 2021
                                                1
HF 14011343v.4
Case 21-01214-SLM          Doc 21     Filed 09/16/21 Entered 09/16/21 13:18:05           Desc Main
                                     Document      Page 2 of 5



at 10:00 a.m. (ET) in the adversary proceeding against Baris A. Kantarci (“Defendant”), and

respectfully represent as follows:

                                     REQUEST FOR RELIEF

            1.   CFG filed a complaint against Defendant objecting to the discharge of his debt

pursuant to 11 U.S.C. §§ 523(a)(2)(A), 523(a)(4), and 523(a)(6) on March 23, 2021.

            2.   CFG seek to except from discharge a default judgment obtained in New Jersey state

court (the “State Court Judgment”).

            3.   Defendant is CFG’s former President. While employed at CFG, Defendant sexually

harassed a female employee (“Former Employee”) so egregiously that she quit after just five days

on the job. Defendant also illegally imported energy drinks using his position as CFG’s President

for his own benefit and at CFG’s expense. Based on these facts and the damages CFG suffered

therefrom, CFG brought a lawsuit and obtained the State Court Judgment.

            4.   Because Defendant’s sexual assault of the Former Employee underlies CFG’s

request to exclude debts owed to CFG from discharge, CFG seeks to file its exhibits for use in the

proof hearing under seal pursuant to 11 U.S.C. § 107(b) and D.N.J. LBR 9018-1.

            5.   Specifically, CFG will rely on evidence that describes and shows Defendant’s

sexual assault. This Motion to Seal seeks to protect Former Employee’s privacy by keeping that

information confidential.

            6.   Therefore, CFG seeks to file proposed Exhibits A and B (the “Confidential

Exhibits”) with the Court under seal, so that the Confidential Exhibits are available only to the

Court itself on a confidential basis.

            7.   Section 107(b)(2) of title 11 of the United States Code and Rule 9018 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) permits documents to filed under seal to


                                                  2
HF 14011343v.4
Case 21-01214-SLM           Doc 21    Filed 09/16/21 Entered 09/16/21 13:18:05             Desc Main
                                     Document      Page 3 of 5



“protect a person with respect to scandalous or defamatory matter contained in a paper filed” in a

bankruptcy case.

            8.    There is a dearth of case law on the subject of what constitutes “scandalous” matter

for the purpose of filing information under seal.1 Some courts outside the Third Circuit apply the

definition in Federal Rule of Civil Procedure 12(f) which includes information that improperly

casts a derogatory light on someone or an allegation that unnecessarily reflects the moral character

of an individual or states anything in repulsive language that detracts from the dignity of the court.2

Information concerning sexual assault is properly sealed pursuant to this rule.3

            9.    Here, sealing the Confidential Exhibits will protect both Former Employee and

Defendant from disclosure of information concerning the scandalous matter.

            10.   Bankruptcy Rule 9018 and D.N.J. LBR 9018-1 permit the Motion to Seal to be

made ex parte, subject to later objection by any party seeking access to the sealed documents.

            11.   Therefore, CFG respectfully submits that under the circumstances presented here,

CFG is entitled to protect the Confidential Exhibits, while still making them available to the Court,

or any other party in interest who has a proper need for access to the information.




1
  In re OneJet, Inc., 613 B.R. 841, 851 (Bankr. W.D. Pa. 2020).
2
  See 5A C. Wright and A. Miller, Federal Practice and Procedure (Civil) 2d § 1382 (1990); 2
Moore’s Federal Practice § 12.37[3].
3
  See, e.g., In re Roman Catholic Archbishop of Portland in Oregon, 661 F.3d 417, 431-33 (9th
Cir. 2011).
                                                3
HF 14011343v.4
Case 21-01214-SLM           Doc 21    Filed 09/16/21 Entered 09/16/21 13:18:05         Desc Main
                                     Document      Page 4 of 5



                                           CONCLUSION

            WHEREFORE, CFG respectfully requests that the Court (i) grant the Motion to Seal, (ii)

enter the proposed order attached hereto as Exhibit A and (iii) grant such further relief as this

Court deems just and proper under the circumstances.

Dated: New York, New York                      Respectfully submitted,
       September 16, 2021
                                               HERRICK, FEINSTEIN LLP


                                               /s/ Steven B. Smith
                                               Steven B. Smith
                                               Zachary Denver (pro hac vice pending)
                                               Rachel H. Ginzburg
                                               2 Park Avenue
                                               New York, NY 10016
                                               (212) 592-1400
                                               (212) 592-1500 (fax)
                                               E-mail: ssmith@herrick.com
                                                        zdenver@herrick.com
                                                        rginzburg@herrick.com

                                               Attorneys for Plaintiff Cosmopolitan
                                               Food Group, Inc.




                                                  4
HF 14011343v.4
Case 21-01214-SLM   Doc 21    Filed 09/16/21 Entered 09/16/21 13:18:05   Desc Main
                             Document      Page 5 of 5



                                     Exhibit A

                                (Proposed Order)




HF 14011343v.4
